DETAILED ACTION
This Office Action is responsive to the amendment filed on 7/7/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 7/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 11,286,315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg et al, WO2010/003649. 1, 3-5, 8-14, and 16-22
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 3-22).
Regarding the amendment to claim 1: As discussed in the previous Action, Smedberg discloses the production of an unsaturated low density polyethylene (LDPE) which is a copolymer of ethylene and a polyunsaturated comonomer. Smedberg teaches that the prior art polymer is characterized by a vinyl content of 0.25 to 3.0 vinyl groups/1000 carbon atoms (page 14, line 27 to page 15, line 6), overlapping the claimed range (for claim 1); a complex viscosity at 0.05 rad/sec in the range of 3500 to 35000 Pa*s (page 22, lines 16-20), overlapping the claimed range (for claim 1); a complex viscosity at 300 rad/sec in the range of 100 to 550 Pa*s (page 22, lines 22-25), overlapping the claimed range (for claim 1); and a melt flow rate (MFR) (2.16 kg, 190 °C) in the range of 0.5 to 20 g/10 min (page 21, line 28 to page 22, line 5), overlapping the claimed range (for claim 1).
Smedberg does not particularly point to the production of an unsaturated polymer characterized by properties in the claimed ranges.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
The prior art discloses the production of a LDPE characterized by properties of vinyl content, melt flow rate, and complex viscosities at 0.05 and 300 rad/sec that overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a polymer having the claimed combination of properties in view of the teachings of Smedberg.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention yields unexpected results, citing the examples provided in the specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)).
Table 3 of the specification discloses data obtained from cables made using inventive polymers 4 and 5. As reported in the specification (see Tables 1 and 2), these polymers are characterized by similar MFR values, similar values of complex viscosity at 0.05 rad/sec, similar values of complex viscosity at 300 rad/sec, and content of vinyl groups/1000 carbon atoms that at least about 3 times higher than the claimed lower limit. The cited examples are not commensurate in scope with the broad ranges used to define the claimed invention.
Furthermore, the cited examples do not demonstrate that the claimed invention yields unexpected results. See Table 3 from the specification, reproduced below.

    PNG
    media_image1.png
    451
    643
    media_image1.png
    Greyscale

Applicant argues that the claimed invention is characterized by improved properties of sagging resistance, illustrated by the reported value “Difference, max-min” and crosslinking degree, illustrated by “Hot set elongation”. Note that comparative cable example 2, made using a polymer characterized by vinyl content and complex viscosity at 300 rad/sec outside the claimed ranges, is reported to be characterized by a Difference, max-min that is comparable to that of inventive example 1 and identical to that of inventive example 2. With regards to hot set elongation, the cable of comparative example 2 is characterized by a value that lies between those of the inventive examples. The cited examples therefore do not demonstrate the criticality of the claimed ranges, as the cable of comparative example 2 is characterized by the same properties as the cable made from the claimed composition.
Applicant further argues that the prior art does not render the claimed invention obvious because Smedberg discloses a preference for LDPEs with a MFR greater than 2.5 g/10 min. It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971)(MPEP § 2123 [R-5]). As discussed earlier in this Action, Smedberg specifically teaches that the MFR of the prior art polymer is in the range of 0.5 to 20 g/10 min, overlapping the claimed range. Contrary to applicant’s arguments, neither the disclosure of Smedberg of examples having MFR outside the claimed range or the prior art’s preference for higher MFR values constitutes a teaching away from the Smedberg’s broad disclosure that the prior art polymer’s MFR may be as low as 0.5 g/10 min.
It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir.2003). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). As discussed earlier in this Action, Smedberg discloses the production of an unsaturated polymer that is characterized by vinyl content, MFR, and complex viscosities at 0.05 and 300 rad/sec all of which are in ranges that overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the teachings of Smedberg. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765